OPINION
STAPLETON, Circuit Judge.
Appellant, James E. Felton, Jr., pled guilty to having conspired to interfere with the Internal Revenue Service’s performance of its official duties. He did so pursuant to a plea agreement in which he voluntarily agreed to waive his right to appeal and/or collaterally attack his conviction. He was granted a two-level downward departure based on an extraordinary physical impairment and was sentenced to a term of eighteen months, a sentence at the bottom of the Guidelines range.
Our review of the record, like that of appellant’s counsel, fails to disclose any non-frivolous issues for appeal. Thus, in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we will affirm the judgment of the District Court and will grant the motion of appellant’s counsel to withdraw.
The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. Appellant’s pleas were knowing and voluntary, and the requirements of Fed. R. Crim P. 11 were satisfied. The sentence imposed was consistent with the Guidelines, and we have no jurisdiction to review the extent of the departure.
The judgment of the District Court will be affirmed.